c      -,




                                       The Attorney         General of Texas
                                                       Au];ust14, 1985
    JIM MATTOX
    Attorney General



    Supreme Court Building            Robert Bernstein, M.D.,  F.A.C.P.      opinion NO. ~~-336
    P. 0. BOX 12546                   Commissioner of Realth
    Austin. TX. 76711-2548            Texas Department  of Eealth            Re: Authority of e joint city-
    512,47&2501                                                              county public health district
                                      1100 West 49th Street
    Tetex 910/674-1367
    Telecopier  512/4750266
                                      Auetin, Texas    78756                 to issue licenses, exact fees
                                                                             and impose fines for non-
                                                                             compliance with its rules
    714 Jackson, Suite 700
    Dallas, TX. 75202.4506
                                      Dear Dr. Bernstein:
    214/742-6944

                                           You have requmted our opinion regarding the authority of a
    4624 Alberta    Ave., Suite 160   public health distr:lctorganized pursuant to the Local Public Health
    El Paso, TX. 799052793            Reorganization Act [hereinafter the “Act”]   to issue licenses, exact
    915/533-3464                      fees, and impose fires for noncompliance with the rules throughout the
                                      jurisdiction of the public health district. Article 4436b of the Act
    1001 Texas, Suite 700
                                      was amended by the Mxty-ninth Legislature with the enactment of Rouse
    Houston, TX. 77W2~3111            Bill No. 1114. See Acts 1985, 69th Leg., ch. i       I     at     (not
    7131223-5666                      yet published). ?%   amended provisions of the Act willgo intoeffect
                                      on August 26, 1985. Although it appears that your question did not
                                      contemplate the enactment of Eouse Bill No. 1114, this opinion will
    608 Broadway, Suite 312
    Lubbock, TX. 79401-3479
                                      consider the effect of that recent enactment.
    806(747-5236
                                           Section 4.02 of article 4436b. V.T.C.S., provides that:
    4309 N. Tenth, Suite S
                                                A public 'wealthdistrict is authorized to perform
    McAllen. TX. 76601-1666
    5121662.4547
                                                the publ:k: health functions that any of its
                                                members i3 authorized to perform unless otherwise
                                                restricted by law.
    200 Main Plaza. Suite 400
     San Antonio,    TX. 76205-2797
                                      A public health dilit:rictma9 be composed of a combination of cities
     SlZ2254191
                                      and/or counties. ---
                                                         See V.T.C.S. art. 4436b. 94.01. Section 2.01 of
                                      article 443613.V.T.l:..S.,
                                                               authorizes the governing bodies of cities and
     An Equal Opportunity/            counties "to enforce any law which is reasonably necessary  to protect
     Alfirmative Actlon Employer      the public health." Once s public health district has established an
                                      administrative boar& the board is authorized:

                                                to adopt substantive and procedural rules which
                                                *re necei313aryand appropriate to promote and
                                                preserve the health and safety of the public
                                                within it.8 jurisdiction; provided that no rule
                                                adopted tin;311
                                                              be in conflict with the laws of the




                                                                 p. 1530
                                                                         .-   .I




Dr. Robert Bernstein - Page 2   (JM-336)




          state or the ordinanfzesof any member municipality
          or county. (EmphasEs added).

V.T.C.S. art. 443613,54.03(b). In addition to the underlined portions
above, the legislature has further limited the board's authority to
adopt rules and regulations in.the most recent amendment by providing
that:

          nothing in this' Act shall be construed to grant
          the board of any d:tstrict created hereunder the
          power to adopt rules or regulations for any part
          of   the  district which    are   not  otherwise
          specifically authol+ed by state law. (Emphasis
          added).

Acts 1985, 69th Leg., ch.           17, at       (not yet published)
(V.T.C.S. art. 4436b, §4.0!)1m:      Accordingly, we must determine
whether there is specific statutory authority for the public health
district's administrative board to issue licenses, exact fees, and
impose fines for noncompliance with its rules.

     A public health district has been granted the limited authority
to exact fees. The Act specjfically provides:

             Sec. 4.08(a). The     governing body    of an
          incorporated municjpality, the commissioners court
          of a county, or i.he administrative board of a
          public health dis,:rict me9 adopt ordinances or
          rules to charge fues for public health services
          subject to the follc%ng:

             (1) no individual shell be denied public
          health services because of inability to pa9 for
          services, end the . . .     district shall make
          provisions for a reduced fee or no fee for
          individuals unable to pa9 for services in whole or
          in part; end

             (2)  if a . . . Flublichealth district receives
          state support for the provision of public health
          services, then the Uniform Grant and Contract
          Management Act Of      1981 (Article 4413(32g),
          Vernon's Texas C:.vil Statutes), and standards
          adopted pursuant to thst Act shall control where
          applicable.

V.T.C.S. ert. 4436b, §4.08(a:'?as amended by Acts 1985, 69th Leg., ch.
-9    06.  et      (not yet published). See also section 4.08(b)
(definftion of"public health services"). We conclude that it is only



                                :?.1531
Dr. Robert Bernstein - Page 3     (JM-336)




under these limited circumstances that an administrative board of a
public health district may axact fees for the provision of health
services. Cf. Nueces County- v. Currington, 162 S.W.2d 687 (Tex.
1942).

     Next  we consider wheth'ar the authority granted to governing
bodies of cities and counties under section 2.01 to "enforce" any law
to protect the public health is specific statutory authority for the
imposition of fines by a public:health district for noncompliance with
its rules. We think not. Section 2.01 is a general provision which
authorizes cities and counties to enforce laws enacted to protect the
public health. The provision does not prescribe any particular method
for the enforcement of theof! laws. When read together with the
specific limitation on the authority of the board imposed in section
4.09(f), the provision is insufficient to authorize the public health
district's administrative board to impose fines for noncompliance with
its rules. See City of Baytown v. Angel, 469 S.W.2d 923 (Tex. Civ.
APP. - Houston [14th Dist.:r 1971, writ ref'd n.r.e.) (a general
provision in a statute is limited or controlled by a specific
provision). We have not discrrered any specific state law authorizing
this manner of enforcement by a3 public health district.

     With regard to the authority of the administrative board of a
public health district to issue licenses, we have not found any
specific statutory provision authorizing this conduct by the board.
We believe that the limitation imposed in section 4.09(f) prohibits
the issuance of licenses unless the legislature determines to
specifically authorize it.


                                SUMMARY

             A public health district's administrative board
          organized pursuant to the Local Public Realth
          Reorganization Act, article 4436b, V.T.C.S., is
          authorized to exact fees for health services
          within the limitations imposed in section 4.08.
          However,   the   district   is without    specific
          statutory authority to issue licenses, or impose
          fines for noncompliance with its rules.




                                           JIM     MATTOX
                                           Attorney General of Texas




                                 p. 1532
Dr. Robert Bernstein - Page 4     (JM-336)




TOM GREEN
First Assistant Attorney General

DAVID R. RICRARDS
Executive Assistant Attorney    Genersl

ROBERT GRAY
Special Assistant Attorney Gevaral

RICK GILPIN
Chairman, Opinion Committee

Prepared by Ton9 Guillory
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton
Sarah Woelk